         Case 1:18-cv-02929-RBW Document 28 Filed 06/14/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                 )
 CAROL A. LEWIS, et al.,                         )
                                                 )
                 Plaintiffs,                     )
                                                 )
        v.                                       )
                                                 )    Civil Action No. 18-2929 (RBW)
 ALEX AZAR, in his official capacity as          )
 Secretary of the United States Department       )
                                                 )
 of Health and Human Services,
                                                 )
                                                 )
                  Defendant.
                                                 )

                                              ORDER

       In accordance with the Court’s oral rulings at the scheduling conference held on this

same date, it is hereby

       ORDERED that (1) the plaintiffs shall file their opposition to the defendant’s Partial

Motion to Dismiss for Lack of Jurisdiction and Failure to State a Claim on or before June 21,

2019; and (2) the defendant shall file his reply on or before July 10, 2019. It is further

       ORDERED that

             1. the parties shall provide Rule 26 initial disclosures on or before June 21, 2019;

             2. the parties shall commence class certification and merits discovery on June 24,

                2019;

             3. the parties shall conclude class certification and merits discovery on or before

                October 18, 2019; and

             4. the parties shall appear for a status hearing on October 18, 2019, at 10:00 a.m., to

                determine whether to refer this case to a Magistrate Judge for settlement

                negotiations or set a briefing schedule for motions for summary judgment.
          Case 1:18-cv-02929-RBW Document 28 Filed 06/14/19 Page 2 of 2



It is further

        ORDERED that the parties’ discovery requests shall be limited as follows: (1) no more

than twenty-five interrogatories per side; (2) no more than fifteen requests for admission per

side; and (3) no more than five depositions per side. It is further

        ORDERED that (1) the plaintiffs shall file their class certification motion on or before

October 25, 2019; (2) the defendant shall file his opposition to the plaintiffs’ class certification

motion on or before November 22, 2019; and (3) the plaintiffs shall file their reply, if any, on or

before December 13, 2019.

        SO ORDERED this 14th day of June, 2019.

                                                               REGGIE B. WALTON
                                                               United States District Judge




                                                  2
